Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and subsequent dependent claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites: “being not superimposed on the base portion when viewed from a direction of a normal to the first main surface”, however as shown in all the applicant’s figures the membrane layers (piezo and electrode) have at least have a portion that is directly superimposed as claimed.  As understood from the figures and written description, the negative limitation is not understood.  How can the layers not be “superimposed” if they are directly and physically supported by the base and further shown to be centered over the base?  See Applicant’s figure 5 reproduced below.  Appropriate correction and/or clarification is required.

Note for the purpose a art rejection this limitation is taken to mean some portion of the layers is not superimposed, while other portions may be superimposed.


    PNG
    media_image1.png
    365
    596
    media_image1.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “being not superimposed on the base portion when viewed from a direction of a normal to the first main surface” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashikaga (JP2018093108 A)

    PNG
    media_image2.png
    318
    776
    media_image2.png
    Greyscale

Regarding claim 1, Ashikaga discloses a piezoelectric device, comprising: 
a base 2 portion including a first main surface and a second main surface on an opposite side of the base portion from the first main surface; and 
a membrane portion 4 including a plurality of layers, being adjacent to or in a vicinity of the first main surface of the base portion 2, being supported by the base portion 2, and 
being not superimposed (i.e. region over opening of base 2) on the base portion when viewed from a direction of a normal to the first main surface; 
wherein the membrane portion includes: 
a plurality of electrode layers [11/14/16] spaced apart from each other in the direction of the normal; 
a first piezoelectric layer 12 interposed between two electrode layers [11/14]of the plurality of electrode layers in the direction of the normal; and 
a second piezoelectric layer 15 provided on an opposite side of the first piezoelectric layer from the base portion and interposed between two electrode layers [14/16] of the plurality of electrode layers in the direction of the normal; 
a half-width of a rocking curve measured by X-ray diffraction for a lattice plane of the first piezoelectric layer parallel or substantially parallel to the first main surface is smaller than a half-width for the second piezoelectric layer1 (A rocking curve width and shape is a product of the material and defects, As best understood, the first Piezo 12 is AlN and the second piezo 15 is PZT.  AlN has a naturally lower Lattice constant of around 3 angstroms while PZT has a natural higher lattice constant of around 4 angstroms.  Simply by the expected lattice constants of the materials one would expect the rocking curve for the second piezo to have be broadened when compared to the first layer.); and 
a piezoelectric constant of a material defining the first piezoelectric layer is smaller than a piezoelectric constant of a material defining the second piezoelectric layer (see above discussion regarding rocking curves.).

Regarding claim 2, Ashikaga discloses a piezoelectric device according to claim 1, wherein the first piezoelectric layer includes aluminum nitride (AlN) as a main component (Ashikaga –“ the first piezoelectric film 12 is made of an AlN (aluminum nitride) film”).

Claims 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashikaga in view of Burak et al. (US 20120293278 A1).


Regarding claim 3, Ashikaga discloses a piezoelectric device according to claim 2, however is silent upon wherein the second piezoelectric layer includes aluminum nitride (AlN) as a main component; and the second piezoelectric layer has a ratio of aluminum nitride different from the first piezoelectric layer.
	Ashikaga does not teach AlN as a option for a second piezoelectric layer.  At the time of the invention, Bradley demonstrates when forming the analogous structured piezoelectric device undoped AlN for a first piezo layer and Sc doped AlN for the second piezo layers were known and used materials for the purpose at the time of the invention.  
	See Burak et al.  paragraph 47 regarding a first piezoelectric layer and paragraph 85 claim 6 teaching a Sc doped AlN material for the second piezoelectric layer.  Note, doping the AlN with Sc would naturally create defects and provide a broadened rocking curve as recited in parent claim 1.  Further the AlN layer having a additional element will naturally change the ratios of elements as compared to a pure AlN material.
	
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to AlN and Sc doped AlN, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Regarding claim 4, Ashikaga in view of Burak et al. disclose a piezoelectric device according to claim 1, wherein the second piezoelectric layer includes at least one dopant selected from scandium (Sc), niobium (Nb), and magnesium (Mg) (see regarding claim 3).

Regarding claim 5, Ashikaga in view of Burak et al. disclose a piezoelectric device according to claim 4, wherein the second piezoelectric layer is made of aluminum nitride (AlN) including at least scandium (Sc) as the at least one dopant (see regarding claim 3).

Regarding claim 6, Ashikaga in view of Burak et al. disclose a piezoelectric device according to claim 2, wherein the first piezoelectric layer is made of aluminum nitride (AlN) including no dopant, except for incidental impurities (see regarding claim 3).

Regarding claim 7, Ashikaga in view of Burak et al. disclose a piezoelectric device according to claim 1, may be silent upon wherein the half-width for the first piezoelectric layer is about 0.5° or more and about 4° or less, however using the same materials would be expected to result in the same measurements.

Regarding claim 8, Ashikaga in view of Burak et al. disclose a piezoelectric device according to claim 7, wherein the half-width for the second piezoelectric layer is about 0.1° or more larger than the half-width for the first piezoelectric layer or is about 10% or more larger than the half-width for the first piezoelectric layer , however using the same materials would be expected to result in the same measurements.


Regarding claim 9, Ashikaga in view of Burak et al. disclose a piezoelectric device, comprising: 
a base portion including a first main surface and a second main surface on an opposite side of the base portion from the first main surface (Ashikaga fig. 1 in view of Burak et al. Fig. 6A); and 
a membrane portion including a plurality of layers, being adjacent to or in a vicinity of the first main surface of the base portion, being supported by the base portion, and being not superimposed on the base portion when viewed from a direction of a normal to the first main surface (Ashikaga fig. 1 in view of Burak et al. Fig. 6A); 
wherein the membrane portion includes: a plurality of electrode layers spaced apart from each other in the direction of the normal; a first piezoelectric layer interposed between two electrode layers of the plurality of electrode layers in the direction of the normal (Ashikaga fig. 1 in view of Burak et al. Fig. 6A); and 
a second piezoelectric layer provided on an opposite side of the first piezoelectric layer from the base portion and interposed between two electrode layers of the plurality of electrode layers in the direction of the normal (Ashikaga fig. 1 in view of Burak et al. Fig. 6A); 
the first piezoelectric layer includes aluminum nitride (AlN) ( as a main component (Ashikaga fig. 1 in view of Burak et al. Fig. 6A);
the second piezoelectric layer is made of aluminum nitride (AlN) (Burak et al. Fig. 6A); having a higher dopant concentration than the first piezoelectric layer. See Burak et al.  paragraph 47 regarding a first piezoelectric layer and paragraph 85 claim 6 teaching a Sc doped AlN material for the second piezoelectric layer.  Note, doping the AlN with Sc would naturally create defects and provide a broadened rocking curve as recited in parent claim 1.  Further the AlN layer having a additional element will naturally change the ratios of elements as compared to a pure AlN material.
	
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to AlN and Sc doped AlN, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 10, Ashikaga in view of Burak et al. disclose a piezoelectric device, comprising: a base portion including a first main surface and a second main surface on an opposite side of the base portion from the first main surface (Ashikaga fig. 1 in view of Burak et al. Fig. 6A);  and 
a membrane portion including a plurality of layers, being adjacent to or in a vicinity of the first main surface of the base portion, being supported by the base portion, and being not superimposed on the base portion when viewed from a direction of a normal to the first main surface; wherein the membrane portion includes: 
a plurality of electrode layers spaced apart from each other in the direction of the normal (Ashikaga fig. 1 in view of Burak et al. Fig. 6A);  
a first piezoelectric layer interposed between two electrode layers of the plurality of electrode layers in the direction of the normal (Ashikaga fig. 1 in view of Burak et al. Fig. 6A);  and 
a second piezoelectric layer provided on an opposite side of the first piezoelectric layer from the base portion and interposed between two electrode layers of the plurality of electrode layers in the direction of the normal (Ashikaga fig. 1 in view of Burak et al. Fig. 6A); 
 the first piezoelectric layer is made of aluminum nitride (AlN) including no dopant, except for incidental impurities (Ashikaga fig. 1 in view of Burak et al. Fig. 6A);  and 
the second piezoelectric layer is made of aluminum nitride (AlN) including at least one dopant selected from scandium (Sc), niobium (Nb), and magnesium (Mg).  See Burak et al.  paragraph 47 regarding a first piezoelectric layer and paragraph 85 claim 6 teaching a Sc doped AlN material for the second piezoelectric layer.  Note, doping the AlN with Sc would naturally create defects and provide a broadened rocking curve as recited in parent claim 1.  Further the AlN layer having a additional element will naturally change the ratios of elements as compared to a pure AlN material.
	
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to AlN and Sc doped AlN, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 11, Ashikaga in view of Burak et al. disclose a piezoelectric device according to claim 1, wherein the membrane portion includes a slit that penetrates through the membrane portion in the direction of the normal (Ashikaga fig. 11 – i.e. etched patterned opening through the membrane).

Regarding claim 12, Ashikaga in view of Burak et al. disclose a piezoelectric device according to claim 11, wherein the slit has a constant or substantially constant width through the membrane portion (Ashikaga fig. 11).

Regarding claim 13, Ashikaga in view of Burak et al. disclose a piezoelectric device according to claim 1, wherein the membrane portion includes an intermediate layer (Ashikaga fig. 1 – [3]) provided on the first main surface of the base portion 2; and the intermediate layer includes a dielectric material (SiO2). Fig. 6A)
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashikaga in view of Burak et al. in view of Bradley (US 20190326873 A1).

Regarding claim 14, Ashikaga in view of Burak et al. disclose a piezoelectric device according to claim 13, Ashikaga and Burak are however silent upon wherein the membrane portion includes a seed layer located on an opposite side of the intermediate layer from the base portion.  a seed layer includes a dielectric material.  At the time of the invention it was known that dielectric and seed layers were known to be formed between piezoelectric membrane layers and base support substrates.  This concept and capability is taught in Bradley, which describes an analogous piezoelectric device structure to that of claimed and provided in Ashikaga and Burak.
	Bradley teaches in figure 3 the capability of providing a dielectric piezoelectric seed layer 301  between the base substrate 107 an first electrode 120.  As provided in paragraph 89 of Bradley, the seed layer below the electrode “functions as a seed layer to foster growth of the highly-textured first piezoelectric layer 103” that is located over the electrode.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ashikaga  and/or Burak with the inclusion of a seed layer of Bradley, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 15, Ashikaga in view of Burak et al. in view of Bradley disclose a piezoelectric device according to claim 14, wherein the seed layer includes a piezoelectric material (Bradley ¶89).

Regarding claim 16, Ashikaga in view of Burak et al. in view of Bradley disclose a piezoelectric device according to claim 14, wherein the seed layer includes aluminum nitride (AlN) including no dopant, except for incidental impurities (Bradley ¶89).

Regarding claim 17, Ashikaga in view of Burak et al. in view of Bradley disclose a piezoelectric device according to claim 1, wherein the plurality of electrode layers includes at least a first electrode layer, a second electrode layer, and a third electrode layer stacked in this order; the membrane portion includes a first connection electrode and a second connection electrode; the first connection electrode is electrically connected to the first electrode layer and the third electrode layer; and the second connection electrode is electrically connected to the second electrode layer (Ashikaga fig. 1, Burak et al. Fig. 6A and Bradley et al. teach the stacked arrangement for a piezoelectric device as claimed.);  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/16/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rocking curves are primarily used to study defects such as dislocation density, mosaic spread, curvature, misorientation, and inhomogeneity – In lattice matched thin films, rocking curves can also be used to study layer thickness, superlattice period, strain and composition profile, lattice mismatch, ternary composition, and relaxation